Joan M. Hamilton District Attorney Shawnee County Courthouse, Suite 214 Topeka, Kansas  66603-3922
Dear Ms Hamilton:
You request our opinion regarding whether K.S.A. 21-4006 prohibits a newspaper from publishing the names and adresses of persons who may meet the criteria of a sexually violent predator.
The sexually violent predator act, L. 1994, ch. 316, provides a mechanism for the involuntary civil commitment of persons who are determined by trial to be "sexually violent predators."  That term refers to:
  "any person who has been convicted of or charged with a sexually violent offense and who suffers from a mental abnormality or personality disorder which makes the person likely to engage in the predatory acts of sexual violence." L. 1994, ch. 316, sec. 2(a).
The list of statutorily specified sexually violent offenses are all felonies. L. 1994, ch. 316, sec. 2(e).
The commitment proceeding may be initiated by a prosecuting attorney up to 15 days prior to release of a person serving a sentence or term of confinement in relation to a sexually violent offense.  L. 1994, ch. 316, sec. 4.  When it appears that a person may meet the criteria of a sexually violent predator, the agency with jurisdiction is required to notify the prosecuting attorney 60 days prior to release of such person. L. 1994, ch. 316, sec. 3. The agency with jurisdiction is required to include such person's name, identifying factors, anticipated future residence and offense history in this notice.  L. 1994, ch. 316, sec. 3. You ask whether newspaper publication of the information in this notice is precluded by K.S.A. 21-4006 which provides:
  "(a) Maliciously exposing a paroled or discharged person is maliciously and willfully communicating or threatening to communicate to another any oral or written statement that any person has been charged with or convicted of a felony, with intent to interfere with the employment or business of the person so charged or convicted.  The above shall not apply to any person or organization who furnishes information about a person to another person or organization requesting the same. (Emphasis added.)
  (b) Malicisouly exposing a paroled or discharged person is a class B nonperson misdemeanor."
In our opinion, absent evidence that a newspaper acted with the specific intent to interfere with the employment or business of a person who may be subject to a sexually violent predator civil commitment proceeding, K.S.A. 21-4006 does not prohibit publication of such person's name and address.
Very truly yours
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
RTS:JLM:CN:bas